DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200366777 A1 (Bulkley et al., hereinafter Bulkley) in view of US 20200198223 A1 (Sorensen et al., hereinafter Sorensen).
Regarding claim 1, Bulkley discloses a universal screen protector attaching machine (par [0045], “tool 30 for aligning and installing a screen protector 82 (see FIGS. 7-8)”) comprising: 
an outer frame matched with a mobile phone (Fig. 2, “first segment 40” and “second segment 60” correspond to an outer frame); 
an upper positioning nail (Figs. 2-4, par. [0051], “posts 52” corresponding to “positioning nail”) which is provided on top of the outer frame  (Figs. 2-4, par. [0051], “posts 52”) and corresponds to a first positioning hole (Figs. 2-4 and 7; par. [0051] and [0074], “one or more alignment apertures 98A configured to be received on posts 52…”), 

Buckley does not specifically disclose a detachable buckle which is arranged at an inner surface of the bottom of the outer frame and corresponds to a smart phone charging plug.
In related art concerning a screen protector installation machine, Sorensen discloses a detachable buckle (figs. 1, 2 and 4, “pivotal connector 78”, pivotal; thus, movable/detachable) which is arranged at an inner surface of the bottom of the outer frame (please see “pivotal connector 78” in figs. 1, 2 and 4) and corresponds to a smart phone charging plug (par. [0027], “pivotal connector 78 pivotally coupled to the base 62…having a protrusion inserted into a socket of the cell phone 54. The protrusion can mimic a plug adapted for the socket”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Sorensen’s teachings about a detachable buckle which is arranged at an inner surface of the bottom of the outer frame and corresponds to a smart phone charging plug with the tool for installing a screen protector disclosed by Buckley because one of ordinary skill in the art would have recognized that “The protrusion can mimic a plug adapted for the socket to further insure that the correct blank 74 is being used for the selected cell phone 54, and/or to further secure the cell phone 54 with respect to the base 62” (Sorensen, par. [0027]). 
Regarding claim 2, Bulkley and Sorensen disclose all the limitations of claim 1. Bulkley discloses  “How to put a Screen protector on Apple iPhone or just any phone” (page 3, last three lines in column 1), where well-known popular smartphones use at least type-C USB, mini USB or lightening connectors); therefore, 
Sorensen’s teachings where the detachable buckle is one selected from a group consisting of a type-C buckle, a Lightning buckle, a mini USB buckle and a combination thereof (par. [0027], “The protrusion can mimic a plug adapted for the socket to further insure that the correct blank 74 is being used for the selected cell phone 54”, where at least type-C USB and mini USB are well-known plug/connectors used in smartphone).

Regarding claim 5, Bulkley and Sorensen disclose all the limitations of claim 1. Bulkley further discloses where there are two upper positioning nails, which are arranged in a mirror image (Figs. 2-4, par. [0051], “posts 52” corresponding to “upper positioning nails” mirroring each other).
Regarding claim 6, Bulkley and Sorensen disclose all the limitations of claim 1. Bulkley further discloses where there are two lower positioning nails, which are arranged in a mirror image (Figs. 2-4, par. [0051], “posts 72” corresponding to lower positioning nails mirroring each other).
Regarding claim 7, Bulkley and Sorensen disclose all the limitations of claim 1. Bulkley further discloses where an opening is disposed at a bottom of the outer frame (Fig. 18A and par. [0098], “opening 104A”, “104B” or “slot 173” correspond to openings disposed at a bottom of the outer frame).
Regarding claim 8, Bulkley and Sorensen disclose all the limitations of claim 1. Bulkley further discloses where the bottom of the outer frame has a thickness larger than a threshold (fig. 1, where the bottom portion 60 has a thickness greater than a threshold determined by the inventor).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bulkley) in view of Sorensen and further in view of CN 108736252 A (Zhi-wen Pen, hereinafter Peng).
Regarding claim 3, Bulkley and Sorensen disclose all the limitations of claim 1.
Although Sorensen disclose a part that serves the function of the buckle, Sorensen does not specifically disclose where a groove is provided on one side of the detachable buckle, and a protrusion matching with the groove is provided on the inner side of the bottom end of the outer frame.
In related art concerning a military industrial detachable buckle-type USB interface, Peng discloses where a groove is provided on one side of the detachable buckle (fig. 2, “button interface 54” corresponding to “groove”), and a protrusion matching with the groove is provided on the inner side of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Peng’s teachings where a groove is provided on one side of the detachable buckle, and a protrusion matching with the groove is provided on the inner side of the bottom end of the outer frame with the simulated detachable buckle disclosed by Sorensen because one of ordinary skill in the art would have recognized such configuration “improves the integral firmness of the Type A male plug, and improve the locking function” (Peng, page 5, lines 33-34 and  page 6, lines 9-10).
Regarding claim 4, Bulkley and Sorensen disclose all the limitations of claim 1. 
Although Sorensen disclose a part that serves the function of the buckle, Sorensen does not specifically disclose where a protrusion is provided on one side of the detachable buckle and a groove matching with the protrusion is provided on the inner side of the bottom end of the outer frame.
Peng discloses a protrusion is provided on one side of the detachable buckle (figs. 2 and 4, “buckles 6” having protruding “card block 62”  being part of the “Type A male 2”), and a groove matching with the protrusion is provided on the inner side of the bottom end of the outer frame (where the protrusions are caught by holes of the “type A socket 1”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Peng’s teachings where a protrusion is provided on one side of the detachable buckle and a groove matching with the protrusion is provided on the inner side of the bottom end of the outer frame 
with the simulated detachable buckle disclosed by Sorensen because one of ordinary skill in the art would have recognized such configuration “improves the integral firmness of the Type A male plug, and improve the locking function” (Peng, page 5, lines 33-34 and  page 6, lines 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
03/21/2022




/ANKUR JAIN/Primary Examiner, Art Unit 2649